Order entered September 12, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00378-CV

                                   TODD PRUETT, Appellant

                                                  V.

                               MARK STOLZ, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07463

                                              ORDER
       Before the Court are appellant’s August 29, 2013 motion asking the Court to return his
brief and appellant’s September 6, 2013 motion requesting an extension of time to file his brief.
Appellant tendered his brief to this Court on August 26, 2013, three days past the deadline. By letter
dated September 9, 2013, the Court informed appellant that his brief was deficient and instructed him
to file an amended brief within ten days of the date of the letter. We GRANT appellant’s motion to
return his brief. We DIRECT the Clerk of this Court to STRIKE the brief tendered to this Court by
appellant on August 26, 2013 and to return the brief to appellant.
       We treat appellant’s motion for an extension of time to file a brief as a request for an
extension of time to file an amended brief. We GRANT appellant’s motion. Appellant shall file an
amended brief correcting the deficiencies on or before October 14, 2013.

                                                        /s/    DAVID LEWIS
                                                               JUSTICE